Woodward, J. :
This action is brought to recover $1,500, the amount of a promissory note made and indorsed by the "defendants to the plaintiffs. The note was made and “ given pursuant to the terms of a contract, bearing "even date herewith, between the parties hereto and Joseph Butcher and J. Edmund Stanley, and is subject to all the covenants and conditions .therein contained.” The complaint alleges performance of all the conditions of the contract to be performed by the plaintiffs. The defendants make a general denial, and allege that “ the plaintiffs have failed to perform the conditions of the contract annexed to the said complaint,” etc. The plaintiffs, moved for a “ verified bill of particulars showing fully and in detail the manners, parts, particulars and items in which defendants claim the plaintiffs, or either of them, have .failed to perform the conditions of the contract,” and from the order granting such motion appeal comes to this court.
We are of opinion that the matter as thus presented comes within the decision rendered in the case of Goddard v. Pardee Medicine Co. (52 Hun, 85), and that the order was improperly granted. (See Bennett v. Wardell, 43 Hun, 452; King v. Ross, 21 App. Div. 475 ; Strebell v. Furber Co., 2 Misc. Rep. 450, and authorities there cited; Bainbridge v. Friedlander, 7 id. 227.)
The order appealed from should be reversed, with costs.
All concurred.
Order ‘reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.